Citation Nr: 1218837	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and psychosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2001 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 Regional Office (RO) in Muskogee, Oklahoma rating decision.

The March 2008 rating decision declined reopening the Veteran's claim for entitlement to service connection for PTSD, depression, and psychosis finding no new and material evidence had been submitted.  The subsequent February 2009 statement of the case (SOC), however, effectively reopened the claim and considered the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

Initially, the Board notes that a subsequent February 2010 rating decision also denied the issue of entitlement to service connection for anxiety.  The claims file does not indicate that the Veteran filed a notice of disagreement or substantive appeal specifically with respect to the February 2010 rating decision.  Based on the statements of the Veteran and her representative, however, and in light of the Court of Appeals for Veterans Claim's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), and for reasons discussed in greater detail below, the Board has included the issue of service connection for anxiety and combined it with the Veteran's claim for entitlement to service connection for PTSD, depression, and psychosis that, as will be discussed in greater detail below, will be reopened, to be recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, psychosis, and anxiety.

The Board notes the Veteran requested a hearing in her February 2009 substantive appeal, but the Veteran failed to appear for her hearing despite proper notices being sent to her last known address.  The Veteran has not indicated good cause for missing her hearing nor has she requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, psychosis, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied service connection for depression as secondary to bilateral knee condition finding that the Veteran did not have a service-connected bilateral knee condition or a diagnosed mental disorder in service.    

2.  Evidence received since the April 2006 rating decision raises a reasonable possibility of substantiating the Veteran's psychiatric claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the claim for entitlement to service connection for depression as secondary to bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the April 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and psychosis, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
Claim to Reopen

The Veteran claims that she has a psychiatric disorder that had its onset in or was otherwise caused by her military service, to include her service-connected bilateral knee disabilities.  Specifically, the Veteran claims that the uncertainty surrounding her now service-connected bilateral knee disabilities that resulted in her being placed on an extended medical hold caused her to sink into a deep depression and that she has experienced continued psychiatric symptoms from service.         

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, an April 2006 rating decision denied service connection for depression as secondary to a bilateral knee condition.  The rating decision concluded that the Veteran did not have a service-connected bilateral knee condition or a diagnosed mental disorder in service.  The Veteran did not file a notice of disagreement or otherwise indicate a desire to appeal the determination in the April 2006 rating decision.  As no correspondence was received from the Veteran within the appeal period perfecting her appeal with respect to the issue of entitlement to service connection for depression as secondary to a bilateral knee condition, therefore, the April 2006 rating decision is final.  38 C.F.R. § 20.1103 (2011).

As a result, a claim of service connection for depression as secondary to a bilateral knee condition may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for depression as secondary to a bilateral knee condition was denied in an April 2006 rating decision.  The evidence of record at the time of the April 2006 rating decision consisted of the Veteran's service treatment records (STRs) and post-service private treatment records.  

The Board notes that the Veteran's STRs indicate that she complained of bilateral knee pain in October 2001, after which she received treatment that included physical therapy.  The diagnosis was bilateral patellofemoral pain syndrome.  In late December 2001, the Veteran indicated that the knees had been improving until running Battle Stations two nights previously when she slipped on some ice and landed on both knees.  Less than two weeks later, in early January 2002, the Veteran complained of feeling "stressed and depressed."  She discussed her recent knee problems, but also noted ongoing difficulties since beginning of service that included multiple failures of academic and physical tests.  The Veteran reported some insomnia and recent onset of impaired concentration.  The Veteran indicated that if she were returned to full duty she believed she was unprepared mentally or physically for service.  On examination, she was fully oriented and without psychosis or gross cognitive impairment.  But her mood was depressed.  The treatment provider's assessment was severe occupational problems and recommended evaluation by the Restoration Advisory Board.  

A January 2002 document from the Recruit Evaluation Unit noted referral because the Veteran wanted to go home.  Her chief complaint was that she was "stressed."  The Veteran denied past psychiatric treatment, but noted that her father had a history of psychiatric problems.  She denied a history of suicidal or homicidal ideation.  She indicated current problems with asthma and knee pain.  The document observed that the Veteran had multiple failures in academic testing, physical testing, and one failure in Battle Stations.

That same day in January 2002, the Veteran was evaluated for her ongoing knee problems.  At that time, the Veteran indicated belief that stress was contributing to her perception of pain.  The Veteran subsequently received an uncharacterized discharge.

Post-service private treatment records showed initial treatment for psychiatric problems in late June 2005 when the Veteran was hospitalized for depression, hallucinations, and suicidal thoughts.  At that time, she indicated feeling depressed for more than three years and worsening symptoms in the past six months.  The Veteran also reported worsening depression after being medically discharged from service.  The admission and discharge Axis I diagnoses both were depressive disorder not otherwise specified and alcohol abuse.

The RO denied the claim in April 2006.  The RO concluded that the Veteran was not service-connected for a bilateral knee condition and did not have evidence of a diagnosed psychiatric disorder in service.    

The Veteran submitted an application to reopen her claim of service connection for her psychiatric problems in August 2007.  Evidence received since the April 2006 rating decision consists of several lay statements from the Veteran, VA treatment records, private treatment records, and in-service personnel records.

Again, the Veteran claims she should be service connected for an acquired psychiatric disorder that began during her military service or was otherwise caused by her service-connected bilateral knee disabilities.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current psychiatric disability that had its onset in service or that she had a service-connected bilateral knee disability.  The Board finds the evidence received since the April 2006 rating decision does.

Specifically, the Board notes that subsequent to the April 2006 rating decision an August 2006 rating decision granted entitlement to service connection for the Veteran's bilateral knees, specifically for bilateral knee pain with arthritic changes.      

In the light of the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the medical evidence and the August 2006 rating decision showing current service connection for bilateral knee disabilities, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

In reaching that decision and with regards to the Veteran's personnel records, the Board has considered the requirements of 38 C.F.R. § 3.356(c) regarding the inclusion of service department records following the initial adjudication of the claim.  In that regard, the Board notes that prior to the April 2006 rating decision the RO requested and received the Veteran's entire STRs.  Subsequently, the RO also requested the Veteran's personnel records that had not been requested at the time of the initial adjudication of the claim.  These personnel records included several of the Veteran's STRs.  These STRs appear to be duplicates of those received prior to the initial adjudication of the Veteran's claim in April 2006.  

As will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and psychosis, on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and psychosis, is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded prior to final adjudication of the claim.

With respect to claims for entitlement to service connection, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges there is not a clear diagnosis of a psychiatric disorder in service.  The Veteran, however, did make multiple reports of feeling stressed and depressed and even associated such problems with her now service-connected bilateral knee disabilities.  At her initial treatment for psychiatric problems, approximately four years after separation from service, she noted ongoing depression from service and has since consistently reported the same.  Since her initial post-service treatment for psychiatric problems, the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD, psychosis, schizophrenia, and anxiety and depressive disorders.  Given the current psychiatric diagnoses, the attribution of such diagnoses to her service-connected bilateral knee disabilities, reported psychiatric symptoms in service, and continuity of psychiatric problems from service, the Board finds that a VA examination is warranted to clarify the issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

In addition, the RO/AMC should provide the Veteran with VCAA notice with information as to how to establish entitlement to service connection on a secondary basis.

Finally, the RO/AMC should take the opportunity to obtain and associate with the claims file VA treatment records from February 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  

In particular, the Veteran should be informed of how to establish his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to her service-connected bilateral knee disabilities pursuant to 38 C.F.R. § 3.310.

2.  Obtain the names and addresses of all medical care providers, both VA and private, who treated the Veteran for any acquired psychiatric disorder since February 2010.  After securing any necessary release, the RO should obtain these records.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, conducting a psychiatric evaluation, and conducting all appropriate testing, the examiner should identify all of the Veteran's current acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should also identify personality disorders that meet the DSM-IV criteria.  

In addition, the examiner should render an opinion for each diagnosed psychiatric disorder as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the current psychiatric disorder was incurred in or aggravated by the Veteran's military service, to include as a result of her service-connected bilateral knee disabilities.  

With respect to any current diagnosis of PTSD, the examiner is requested specifically to opine whether any stressor claimed by the Veteran (a) is related to her fear of hostile military or terrorist activity, (b) is adequate to support a diagnosis of PTSD, (c) and that the Veteran's symptoms are related to the claimed stressor.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied or a full grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


